661 So. 2d 304 (1995)
STATE of Florida, Petitioner,
v.
Kevin Walter PENDER, et al., Respondents.
No. 85042.
Supreme Court of Florida.
October 12, 1995.
Robert A. Butterworth, Attorney General; and Mark S. Dunn and Kristen L. Davenport, Assistant Attorneys General, Daytona Beach, for Petitioner.
James B. Gibson, Public Defender and Noel A. Pelella, Assistant Public Defender, Seventh Judicial Circuit, Daytona Beach, for Respondent.
PER CURIAM.
We have for review Pender v. State, 647 So. 2d 957 (Fla. 5th DCA 1994), which expressly and directly conflicts with the opinion in State v. Schopp, 653 So. 2d 1016 (Fla. 1995). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. The decision below is quashed and this cause is remanded for reconsideration in light of Schopp.
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, WELLS and ANSTEAD, JJ., concur.
HARDING, J., dissents with an opinion, in which OVERTON, J., concurs.
HARDING, Justice, dissenting.
I respectfully dissent from the majority opinion in this case for the reasons expressed in my dissent in State v. Schopp, 653 So. 2d 1016, 1022 (Fla. 1995) (Harding, J., dissenting).
OVERTON, J., concurs.